           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 1 of 25


                  UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF NEW YORK
______________________________________________________________________

JODI M.,
                                                             Plaintiff,
               v.                                                                   5:20-CV-650
                                                                                    (ATB)
COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,
                                         Defendant.
______________________________________________________________________

STEPHEN R. DOLSON, ESQ., for Plaintiff
MOLLY E. CARTER, Special Asst. U.S. Attorney for Defendant

ANDREW T. BAXTER, U.S. Magistrate Judge

                        MEMORANDUM DECISION and ORDER

       This matter was referred to me, for all proceedings and entry of a final judgment,

pursuant to the Social Security Pilot Program, N.D.N.Y. General Order No. 18, and in

accordance with the provisions of 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y.

Local Rule 73.1 and the consent of the parties. (Dkt. Nos. 4, 5).

I.     PROCEDURAL HISTORY

       Plaintiff protectively filed an application for Disabled Widows Benefits1

(“DWB”) and Supplemental Security Income (“SSI”) on November 16, 2016, alleging

disability beginning September 16, 2015.2 (Administrative Transcript (“T”) at 104-105,

       1
        Plaintiff was previously determined to be the unmarried widow of the deceased insured
worker, and this application was based on his insured status. (T. 151). Plaintiff met the “non-disability
requirements for disabled widow’s benefits set forth in section 202(e) of the Social Security Act. (Id.)
       2
         It appears from the record that plaintiff has filed three previous applications for Social
Security benefits, in 2008, 2011, and 2013. All of the previous applications were denied and closed at
different stages of the appeal process. (T. 107). These previous applications are not relevant to the
instant application.
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 2 of 25


107). Her application was denied initially on March 13, 2017. (T. 104, 105, 116, 149).

At plaintiff’s request, Administrative Law Judge (“ALJ”) Melissa Mammock conducted

a video hearing on February 6, 2019, at which plaintiff testified. (T. 78-103).

Vocational expert (“VE”) Dr. Dothel Edwards testified by telephone. (T. 97-102). On

April 18, 2019, ALJ Hammock issued an unfavorable decision. (T. 149-67). The ALJ’s

decision became the Commissioner’s final decision when the Appeals Council denied

plaintiff’s request for review on May 6, 2020. (T. 1-4).

II.   GENERALLY APPLICABLE LAW

      A. Disability Standard

      To be considered disabled, a plaintiff seeking disability insurance benefits or SSI

disability benefits must establish that he is “unable to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months . . . .” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the plaintiff’s

      physical or mental impairment or impairments [must be] of such severity
      that he is not only unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any other kind of
      substantial gainful work which exists in the national economy, regardless
      of whether such work exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether he would be hire
      if he applied for work

42 U.S.C. § 1382(a)(3)(B). The Commissioner uses a five-step process, set forth in 20

C.F.R. sections 404.1520 and 416.920, to evaluate disability insurance and SSI

disability claims.

                                             2
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 3 of 25


      First, the [Commissioner] considers whether the claimant is currently
      engaged in substantial gainful activity. If he is not, the [Commissioner]
      next considers whether the claimant has a “severe impairment” which
      significantly limits his physical or mental ability to do basic work
      activities. If the claimant suffers such an impairment, the third inquiry is
      whether, based solely on medical evidence, the claimant has an impairment
      which meets or equals the criteria of an impairment listed in Appendix 1 of
      the regulations. If the claimant has such an impairment, the
      [Commissioner] will consider him disabled with-out considering
      vocational factors such as age, education, and work experience…
      Assuming the claimant does not have a listed impairment, the fourth
      inquiry is whether, despite the claimant’s severe impairment, he has the
      residual functional capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the [Commissioner] then
      determines whether there is other work which the claimant can perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); see 20 C.F.R. §§ 404.1520,

416.920. The plaintiff has the burden of establishing disability at the first four steps.

However, if the plaintiff establishes that his impairment prevents him from performing

his past work, the burden then shifts to the Commissioner to prove the final step. Id.

      B. Scope of Review

      In reviewing a final decision of the Commissioner, a court must determine

whether the correct legal standards were applied and whether substantial evidence

supported the decision. Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Brault v.

Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012); 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). It must be “more than a scintilla” of evidence scattered throughout the

administrative record. Id. However, this standard is a very deferential standard of

review, “even more so than the ‘clearly erroneous standard.’” Brault, 683 F.3d at 448.

                                              3
           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 4 of 25


       “To determine on appeal whether an ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining the evidence from

both sides, because an analysis of the substantiality of the evidence must also include

that which detracts from its weight.” Williams on behalf of Williams v. Bowen, 859 F.2d

255, 258 (2d Cir. 1988). However, a reviewing court may not substitute its

interpretation of the administrative record for that of the Commissioner, if the record

contains substantial support for the ALJ’s decision. Id. See also Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       An ALJ is not required to explicitly analyze every piece of conflicting evidence

in the record. See, e.g., Monguer v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Miles

v. Harris, 645 F.2d 122, 124 (2d Cir. 1981) (Finding we are unwilling to require an

ALJ explicitly to reconcile every conflicting shred of medical testimony). However, the

ALJ cannot “pick and choose evidence in the record that supports his conclusions.”

Cruz v. Barnhart, 343 F. Supp. 2d 218, 224 (S.D.N.Y. 2004); Fuller v. Astrue, No. 09-

CV-6279, 2010 WL 5072112 (W.D.N.Y. Dec. 6, 2010).

III.   FACTS

       Plaintiff was born on November 13, 1962, was 56 years old at the time of the

ALJ hearing and was 52 years 10 months old at the alleged date of onset. (T. 106). In

the paperwork associated with her application, plaintiff alleged that she was disabled

due to depression, anxiety, a “left hand impairment with trigger finger,” a “right hand

impairment,” bilateral carpal tunnel syndrome, and “left shoulder torn rotator cuff.”3 (T.

       3
          The court notes that the issues in this action relate only to plaintiff’s mental impairments.
Plaintiff does not make any arguments relating to her physical condition.

                                                     4
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 5 of 25


107). At the time of the hearing, plaintiff lived by herself in a mobile home. (T. 82).

She testified that her financial support came from Social Services. (Id.)

      Plaintiff stated that she had a driver’s license but did not drive because she did

not have a car. (T. 82-83). She was able to “get places” because her children or her

father took her. (T. 83). She testified that she had no access to public transportation

near her home, and that there was nothing in walking distance. (Id.) Plaintiff had a high

school education and prior work experience as a production assembler, printer machine

operator, and circuit board maker. (T. 83, 99). Plaintiff last worked in 2008 as a “cable

connector,” which involved placing connectors on cables for televisions. (T. 83-84).

Plaintiff testified that the job also involved soldering circuit boards. (T. 84). Plaintiff

also discussed the job requirements of her other past employment. (T. 85-89).

      Plaintiff testified that she was unable to work because she had “very bad

depression and anxiety.” (T. 89). Plaintiff stated that she was being treated by a

counselor and that she saw a “doctor once a month,” who prescribed her medications.

(T. 89). She testified that the medications “do help.” (T. 90). However, despite the

medication, plaintiff stated that she still suffered from anxiety attacks from five to

seven times per day which lasted “like 15 minutes.” (T. 90). When she had one of these

attacks, she became very anxious, had a hard time breathing, and began to shake. (Id.).

She did not know what triggered these attacks, but testified that she was taking

medication regularly for this problem. (T. 90-91).

      In response to questioning by counsel, plaintiff also discussed her physical

impairments. She stated that she had a trigger finger “release” in 2008, and her hands


                                              5
           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 6 of 25


still “bother” her, but that she was not getting any treatment for the condition. (T. 91).

Plaintiff also testified that two years prior to the hearing, she underwent a nerve block

in her neck, which helped, although she still felt a “tingling in her finger” once per day.

(T. 91-92). Plaintiff believed that this tingling may be caused by the way she sat, but

she could relieve it by rolling her shoulder. (T. 92).

       Plaintiff testified that she was able to take care of her personal care and all the

chores around the house by herself. (T. 93). She stated that she tried to get out to the

store once per week and sees her psychologist every other week. (Id.) She stated that

she shops on her own, but her daughter takes her to the store. (Id.) In response to a

question from her attorney, plaintiff testified that she could have anxiety attacks in the

store, but that it depended where she went. (T. 93-94). She stated that “I just - - I get

very anxious about going.” (T. 94). Plaintiff testified that she believed that she became

anxious because she was going to be around a lot of people, but that she would be

comfortable being around five people. (Id.) She did attend family gatherings, but

“sometimes” could be anxious about those.4 (Id.)

       Plaintiff testified that she was usually up in the morning by 7:30 a.m. (T. 94).

She got coffee, brushed her teeth, made breakfast, and then if there were any chores to

do, she would try to get them done in the morning. (T. 94). She might sit and read

novels. (Id.) Plaintiff testified that she had no trouble following the story. (Id.)

Plaintiff’s counsel asked whether her mental impairments resulted in good and bad

days. (T. 94-95). Plaintiff responded in the affirmative and stated that, on a good day,

       4
         Plaintiff’s counsel asked her if she had “the anxiety attacks [at family gatherings] or in
anticipation of those events?” (T. 94). Without explanation, plaintiff responded - “Sometimes.” (Id.)

                                                   6
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 7 of 25


she would have fewer anxiety attacks. (T. 95). Plaintiff stated that a “good” day would

result in approximately four anxiety attacks, while a bad day could produce up to seven

anxiety attacks. (Id.) Plaintiff testified that she had two good days and five bad days

per week. (Id.) On a good day, plaintiff can “sit and relax sometimes and not worry

about having a panic attack.” (Id.)

      Plaintiff testified that she took medication to help her sleep, and she was able to

sleep between seven and eight hours per night. (T. 95-96). Plaintiff stated that she was

taking Gabapentin for her anxiety. (T. 96). She testified that sometimes the medication

would make her feel as if she was “falling,” but this did not affect her balance or her

ability to move around. (Id.)

IV.   THE ALJ’S DECISION

      At step one of the sequential evaluation, the ALJ found that plaintiff had not

engaged in substantial gainful activity since her alleged date of onset on September 16,

2015. (T. 151). At step two of the evaluation, the ALJ found that the plaintiff had the

following severe impairments: generalized anxiety disorder, unspecified depressive

disorder, mild left shoulder osteoarthritis, cervical stenosis and radiculopathy, and

carpal tunnel syndrome status post bilateral release. (T. 152-53).

      However, at step three, the ALJ found that plaintiff did not have an impairment

or combination of impairments that met or equaled the severity of a listed impairment.

(T. 153-56). With respect to plaintiff’s physical impairments, the ALJ considered

Listing 1.02 (major dysfunction of a joint) for plaintiff’s left shoulder impairment;

Listing 1.04 (disorders of the spine) for plaintiff’s cervical impairment; and Listing


                                             7
         Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 8 of 25


11.14 (peripheral neuropathy) for plaintiff’s carpal tunnel syndrome. (T. 153-54). With

respect to plaintiff’s mental impairments, the ALJ considered Listing 12.04 (depressive,

bipolar, and related disorders) and Listing 12.06 (anxiety and obsessive-compulsive

disorders). (T. 154-56).

        At step four of the analysis, the ALJ found that plaintiff had the physical RFC to

perform light work, except that she could frequently reach, handle, and finger

bilaterally. (T. 156). The ALJ determined that plaintiff could frequently stoop, kneel,

crouch, and crawl, but she could only occasionally climb ladders, ropes, and scaffolds.

(Id.) Plaintiff must “avoid concentrated exposure to hazards.” (Id.) Mentally, plaintiff

could perform simple and complex tasks, but not at a “production rate pace.” (Id.) She

could tolerate no more than occasional interaction with supervisors, co-workers, and

the public. (Id.) Plaintiff was limited to low-stress work, requiring no more than

occasional decision-making and no more than occasional changes in the work setting.

(Id.)

        In determining the plaintiff’s RFC, the ALJ reviewed the medical evidence and

plaintiff’s stated symptoms, both at the hearing and to her medical providers. The ALJ

found that the medical evidence did not support the severity of symptoms or functional

limitations that plaintiff alleged in her statements and testimony. (T. 161). The ALJ

then discussed the weight that she afforded to the medical opinions of record. (T. 161-

64). Based on the above RFC and the testimony of VE Edwards, the ALJ determined

that plaintiff could perform her past relevant work as a printer machine operator and

circuit board maker. (T. 165). However, the ALJ also made an alternative step five


                                             8
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 9 of 25


finding that there were other jobs in the national economy that plaintiff could perform

by using the Medical Vocational Guidelines as a framework and relying on the VE’s

testimony. (T. 165-66).

      There are a substantial number of relevant medical records in the file. However,

rather than summarizing the medical records at the outset, I will refer to the pertinent

records and proceedings during my discussion of the plaintiff’s arguments.

V.    ISSUES IN CONTENTION

      Plaintiff raises the following argument in support of his position that the ALJ’s

decision is not supported by substantial evidence:

      1.     The ALJ failed to properly apply the treating physician rule. (Plaintiff’s
             Brief (“Pl.’s Br.”) at 5-11) (Dkt. No. 11).

Defendant argues that the Commissioner’s decision is supported by substantial

evidence. (Defendant’s Brief (“Def.’s Br.”) at 4-19) (Dkt. No. 14). For the following

reasons, this court agrees with the defendant and will affirm the Commissioner’s

decision.

VI.   WEIGHT OF THE EVIDENCE/TREATING PHYSICIAN

      A.     Legal Standards

      In making a determination, the ALJ weighs all the evidence of record and

carefully considers medical source opinions about any issue. SSR 96-5p, 1996 WL

374183, at *2-3 (1996). Under 20 C.F.R. §§ 404.1527(e) and 416.927(e), some issues

are not “medical issues,” but are “administrative findings.” The responsibility for

determining these issues belongs to the Commissioner. See SSR 96-5p, 1996 WL

374183, at *2. These issues include whether the plaintiff’s impairments meet or equal a

                                             9
           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 10 of 25


listed impairment; the plaintiff’s RFC; how the vocational factors apply; and whether

the plaintiff is “disabled” under the Act. Id.

       In evaluating medical opinions on issues that are reserved to the Commissioner,

the ALJ must apply the factors listed in 20 C.F.R. §§ 404.1527(d) and 416.927(d). The

ALJ must clearly state the legal rules that she applies and the weight that she accords

the evidence considered. Drysdale v. Colvin, No. 14-CV-722, 2015 WL 3776382, at *2

(S.D.N.Y. June 16, 2015) (citing Rivera v. Astrue, No. 10 Civ. 4324, 2012 WL

3614323, at *8 (E.D.N.Y. Aug. 21, 2012) (citation omitted)).

       “Although the treating physician rule generally requires deference to the medical

opinion of a claimant’s treating physician, . . . the opinion of the treating physician is

not afforded controlling weight where . . . the treating physician issued opinions that

are not consistent with other substantial evidence in the record . . . .”5 Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d

Cir. 2002); 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). If an ALJ decides not to give

the treating source’s records controlling weight, then he must explicitly consider the

four Burgess factors: “(1) the frequen[cy], length, nature, and extent of treatment; (2)

the amount of medical evidence supporting the opinion; (3) the consistency of the

opinion with the remaining medical evidence; and (4) whether the physician is a


       5
         The court notes that the Social Security regulations have been amended. For applications after
March 2017, the regulations have eliminated the provision that treating physicians are entitled to
“controlling” weight in certain circumstances. According to the new regulations, the Commissioner
“will no longer give any specific evidentiary weight to medical opinions; this includes giving
controlling weight to any medical opinion.” Revisions to Rules Regarding the Evaluation of Medical
Evidence ("Revisions to Rules"), 2017 WL 168819, 82 Fed. Reg. 5844, at 5867–68 (Jan. 18, 2017), see
20 C.F.R. §§ 404.1520c(a), 416.920c(a). However, plaintiff’s application in this case is governed by
the pre-March 2017 regulations and the treating physician rule.

                                                  10
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 11 of 25


specialist.” Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (quoting Burgess v.

Astrue, 537 F. 3d 117, 120 (2d Cir. 2008)). “[T]he ALJ must ‘give good reasons in [its]

notice of determination or decision for the weight [it gives the] treating source’s

[medical] opinion.’ ” Id. at 96 (citing Halloran v. Barnhart, 362 F.3d at 32). Should an

ALJ assign less than controlling weight to a treating physician’s opinion and fail to

consider the above-mentioned factors, this is a procedural error. Id. It is impossible to

conclude that the error is harmless unless a “searching review of the record . . . assures

us that the substance of the treating physician rule was not traversed.” Id.

      B.     Analysis

      Plaintiff argues that the ALJ failed to properly consider the mental Medical

Source Statement (“MSS’) submitted by Dr. Paula Zebrowski, M.D., plaintiff’s

“treating psychiatrist,” on February 13, 2019. (T. 999-1003). The MSS is part narrative

and part “check box.” (Id.) The narrative portion of the MSS states, in part, that

plaintiff was “admitted 4/3/17 and seen weekly or biweekly since.” (T. 999). The MSS

includes a long “check box” list of the patient’s “symptoms,” and a “check box” list of

the plaintiff’s limitations on “work-related activities.” (T. 1000, 1001-1002).

      In the list of plaintiff’s work-related limitations, Dr. Zebrowski noted that

plaintiff was “seriously limited” in her ability to remember work-like procedures,

understand and remember very short and simple instructions, interact appropriately

with the general public, maintain socially appropriate behavior, and adhere to basic

standards of neatness and cleanness. (Id.) Dr. Zebrowski noted that plaintiff was

“unable to meet competitive standards” in her ability to carry out very short and simple


                                            11
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 12 of 25


instructions, make simple work-related decisions, and ask simple questions or request

assistance. (T. 1001).

      Finally, Dr. Zebrowski noted that plaintiff’s had “no useful ability to function” in

the areas of maintaining attention for a two-hour segment, maintaining regular

attendance and being punctual within customary, usually strict tolerances, sustaining an

ordinary routine without supervision, working in coordination or in close proximity to

others without distraction, completing a normal workday and workweek without

interruption from psychologically-based symptoms, performing at a consistent pace

without an unreasonable number and length of rest periods, accepting instructions and

responding appropriately to criticism, getting along with co-workers or peers without

unduly distracting them or exhibiting behavioral extremes, responding appropriately to

changes in a routine work setting, dealing with normal work stress, being aware of

normal hazards and taking appropriate precautions, understanding, remembering, and

carrying out detailed instructions, setting realistic goals, dealing with the stress of semi-

skilled and skilled work, traveling in an unfamiliar place, and using public

transportation. (T. 1001-1002).

      The ALJ stated that she “considered, but [gave] little weight to the mental

functional capacity questionnaire, dated February 13, 2019 and completed by

psychiatrist, Paula Zebrowski, M.D.” (T. 162). The ALJ noted that Dr. Zebrowski’s

MSS “asserted that the claimant had the equivalent of marked or extreme limitations in

all functional domains in this questionnaire.” (Id.) The ALJ found that the record did

not contain any evidence of a treating relationship between plaintiff and Dr. Zebrowski


                                             12
           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 13 of 25


prior to November 2018, four months prior to the completion of the MSS. (Id.) Dr.

Zebrowski examined plaintiff once on November 15, 2018, and there were no

additional records from her after that appointment. (T. 162, 925-26). The ALJ noted

that during the one appointment with Dr. Zebrowski, the plaintiff “even subjectively

denied the severity of symptoms asserted [in Dr. Zebrowski’s MSS].” (T. 162).

The ALJ also stated that the evidence of record was not consistent with Dr.

Zebrowski’s MSS because “when the claimant is compliant with her medications, her

symptoms remain at baseline and result in no more than moderate symptoms or

impairment to functioning.” (Id.)

                1.    Treating Relationship

       Defendant first argues that Dr. Zebrowski is not entitled to controlling deference

because she is not a “treating source” for purposes of social security, because she only

examined the plaintiff once in 2018, four months prior to issuing her MSS. Plaintiff

argues that the ALJ referred to Dr. Zebrowski as plaintiff’s treating psychiatrist, and

plaintiff named Dr. Zebrowski as her treating psychiatrist in paperwork, dated October

of 2018.6 Plaintiff also argues that Dr. Zebrowski is “part of a large practice”7 which

provided care to plaintiff over an extended period of time. (Pl.’s Br. at 10). Finally,

plaintiff argues that the record may be incomplete because plaintiff began to attend


       6
        Plaintiff argues that this shows she saw Dr. Zebrowski prior to the November 2018
appointment, but that the records might be missing from the transcript.
       7
         Circare is an agency which provides comprehensive services and programs to individuals
diagnosed with mental illness. https://www.cir.care/about/history. One of its clinics provides
outpatient individual and family therapy as well as psychiatric evaluation and medication treatment. Id.
It does not appear to be a “practice” as contemplated by plaintiff’s argument, and there are a variety of
providers who work for this agency.

                                                   13
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 14 of 25


sessions at Circare in April of 2017, and states that she saw staff weekly, but there are

insufficient records documenting these visits in the transcript. Such a “gap” requires

the court to remand for further evaluation.

      The Second Circuit specifically rejected one of plaintiff’s treating physician

arguments in Petrie v. Astrue, 412 F. App’x 401, 405 (2d Cir. 2011). The court held

that the opinion of a treating physician is given greater weight due to her “‘unique

position resulting from the ‘continuity of treatment [s]he provides and the

doctor/patient relationship [s]he develops.’” Id. (quoting Mongeur v. Heckler, 722 F.2d

1033, 1039 n. 2 (2d Cir.1983) (per curiam)) (emphasis added by original, alterations

added). The court stated that a physician who only examined the claimant once or

twice did not develop a physician/patient relationship with the individual, even though

others “in the same facility” had submitted medical opinions on her behalf. Id. See also

Shiela G. v. Comm’r of Soc. Sec., No. No. 5:19-CV-1298 (CFH), 2021 WL 1027047, at

*4-5 (N.D.N.Y. Mar. 17, 2021) (declining to afford treating physician deference to a

physician who saw plaintiff with a “frequency well below that which the

uncontroverted medical evidence indicates was customary for such treatment.”); Ryan

B. v. Comm’r of Soc. Sec., 6:19-CV-1448 (ATB), 2020 WL 6888100, at *11 (N.D.N.Y.

Nov. 24 2020) (“[H]aving seen the plaintiff only once, it is questionable that Dr.

Cherukuri would have been considered a treating physician at the time that he

completed the form report in June of 2018.”); Sanchez v. Berryhill, No. 16-CV-7775

(PGG/DF), 2018 WL 1472687, at *18 (S.D.N.Y. Feb. 28, 2018) (finding that

physician’s two documented meetings with the plaintiff did not constitute the requisite


                                              14
          Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 15 of 25


“on going relationship” sufficient to accord treating physician status even though

doctors worked in a “common facility”).

      In this case, although Dr. Zebrowski stated that plaintiff was “admitted” to

Circare in April of 2017 and was seen weekly or biweekly until the 2019 MSS, it is

clear from the admission evaluation, that the staff members evaluating plaintiff were

social workers, and one nurse practitioner, and there is very little information regarding

plaintiff’s functional abilities in those records. (T. 888-926). In her MSS, Dr.

Zebrowski did not state that she saw plaintiff weekly or biweekly since 2017. The last

examination report from Circare in the record before the 2019 MSS is the one report

authored by Dr. Zebrowski in November of 2018. (T. 925-26). She spent thirty minutes

with the plaintiff. (T. 925). Thus, it is unlikely that Dr. Zebrowski would be considered

a “treating physician” for purposes of the social security regulations based on the

evidence of record.8

                2.     Weight of the Evidence

      Even assuming that Dr. Zebrowski is a treating physician for purposes of social

security, a treating physician’s opinion need not be given controlling weight if it is “not

consistent with other substantial evidence in the record.” Halloran, supra. In this case,

in addition to noting the lack of treating relationship, the ALJ discussed the

inconsistencies between Dr. Zebrowski’s MSS, her in-person examination notes of

November 2018, and the other substantial evidence of record when determining to give

her MSS “little weight.” (T. 162). In doing so, the ALJ covered all the factors outlined


      8
          The court will discuss the potentially “missing” records below.

                                                   15
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 16 of 25


in Burgess. Even though the relevant Burgess factors may not all have been discussed

in the same part of the ALJ’s opinion, consistency with the other evidence in the record

and supportability of the opinions were thoroughly discussed during the course of the

her decision.

      In her November 15, 2018 report Dr. Zebrowski stated

             Jodi is a 56 year old white female who presents for ongoing
             treatment of generalized anxiety disorder and unspecified
             depressive disorder. Jodi comes in today doing “okay.” . . .
             Her mood is stable with some anxiety. Jodi appears anxious
             in our meeting but relays that she is not anxious most of the
             time. She celebrated her birthday and had a good time. She
             and her daughter will be cooking for Thanksgiving. Sleep is
             restorative. Energy is adequate. Interest is intact. She enjoys
             reading, taking care of the house, and taking care of her
             grandchildren. There is no suicidal or homicidal ideation.
             Good family connections are supportive. No side effects are
             reported regarding any of her current medications. There are
             no abnormal movements noted. No further adjustment in
             medication is warranted or desired by patient.

(T. 925). Dr. Zebrowski continued plaintiff on her current medications, with no

changes. This narrative was followed by a “Treatment Plan,” which noted that plaintiff

suffered from “cognitive and physiological responses to anxiety” and that her goal was

to stabilize her anxiety level while increasing her ability to function on a daily basis.

(Id.) With respect to her depression, Dr. Zebrowski noted that plaintiff’s goal of

alleviating her depressed mood and returning to her previous level of effective

functioning was “ATTAINED 6/5/18.” (Id.)

      Dr. Zebrowski then stated that plaintiff would be evaluated by “clinic psychiatric

staff” and should take medications as prescribed. (Id.) Dr. Zebrowski also stated that


                                             16
           Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 17 of 25


plaintiff should begin to explore preferences for “enjoyable recreational activity and

other avenues to increase meaning and purpose (employment, volunteer work, social

organizations, etc.) (T. 926). This narrative report is inconsistent with the February

2019 MSS which finds marked and extreme limitations in almost every category of

functioning without an updated examination. In fact, the court notes that the MSS

begins by stating that “Jodi has had ongoing medication and psychotherapy. She has

significantly improved.” (T. 999). It is unclear how “significant improvement” is

consistent with the limitations that Dr. Zebrowski checks on the subsequent pages of

the report, particularly given the moderate symptoms noted on plaintiff’s intake

interview.

       Plaintiff’s intake evaluation at Circare, written by Sarah Strieb, LMSW, states

that plaintiff came to Circare because the doctors at “CPEP”9 told her that she should

get therapy and medications from the same place. During her intake interview, plaintiff

told LMSW Strieb that she suffered from anxiety and depressed mood, including

diminished interest and low energy. (T. 888). Plaintiff stated that she enjoyed spending

time with her children and grandchildren, and that she used to knit and crochet, but did

not do those things anymore due to a physical impairment. (T. 893).

       LMSW Stieb’s interpretive summary states that plaintiff complained of

symptoms of anxiety that have been “troublesome” and warranted mental health


       9
         CPEP is the acronym for Comprehensive Psychiatric Emergency Program. https://www.sjhsyr.
org/find-a-service-or-specialty/behavioral-health/comprehensive-psychiatric-emergency-program-cpep.
“CPEP provides evaluation and treatment for individuals of all ages who are suffering from an acute
mental health crisis. Referrals to CPEP are from a variety of community agencies, as well as from
individuals or their family members.” Id.

                                                17
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 18 of 25


treatment for many years. (T. 896). Although plaintiff stated that she had been

previously diagnosed with schizophrenia and bipolar disorder, there was no evidence of

symptoms that would support those diagnoses. (Id.) Plaintiff’s thoughts were “linear,

logical, and appear to be reality based.” (Id.) Her mood was anxious and her affect was

congruent but restricted. (Id.) She endorsed various anxiety symptoms, including

excessive uncontrollable worry, feeling on edge, difficulty falling and staying asleep,

low energy, poor self image, and difficulty concentrating. (Id.) Plaintiff described her

prior suicide attempt, but stated that it was “impulsive” and was related to increased

stress following her divorce. (Id.)

      Test were administered to gauge her level of depression and anxiety. (T. 900-

902). The result of the Patient Health Questionnaire - 9 (“PHQ-9”), which tests for

depression, was in the range of “Minor Depression” and “Major Depression-Mild.” (T.

900-901). This is consistent with a report from Oswego Hospital, dated February 17,

2017, which noted that plaintiff’s major depression was “in complete remission.” (T.

455). The Generalized Anxiety Disorder -7 (“GAD-7”) scale resulted in a score of 13.

(T. 902). Although the scale for anxiety disorders was not included in the record, a

score of 13 indicates moderate anxiety. https://patient.info/doctor/generalised-anxiety

-disorder-assessment-gad-7.

      The mental status examination, conducted at plaintiff’s 2017 Circare intake

interview indicated that plaintiff’s appearance was within normal limits, she was

“tense,” but her eye contact was “average,” and her “activity” was within normal limits.

(T. 916). Her mood was anxious and her affect constricted, but her speech was clear,


                                            18
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 19 of 25


her thought processes were logical, and her perception and thought content were within

normal limits. (T. 918). Her cognition, insight, and judgment were within normal

limits, and her intelligence was average. (T. 918). Thus, even upon intake, plaintiff’s

limitations were not as great as Dr. Zebrowski indicated in her MSS.10

       On June 19, 2017, plaintiff was interviewed by Tammy Balamut, a psychiatric

mental health nurse practitioner (“NP”) at Circare. (T. 921-24). NP Balamut stated that

plaintiff’s depression was “chronic and stable” with use of medication. (T. 922).

Plaintiff stated that the depression was “aggravated by family issues.” (Id.) Plaintiff

reported that she slept six hours per night, with a fair quality of sleep. Plaintiff stated

that her interests involved doing puzzles on her computer and going to her daughter’s

house every weekend to spend time with her grandchildren. (T. 921). Plaintiff stated

that she did not have friends and knew when her depression became “unbearable”

because she would get tired and “isolated.” (Id.) Plaintiff stated that “she planned to do

therapy twice a month,” which would be sufficient at this time. (T. 922). There was no

further analysis of functional abilities, and NP Balamut did not include a mental status

evaluation in her report. The next document from Circare is Dr. Zebrowski’s

November 16, 2018 report, discussed above. None of the Circare records mention the

marked and extreme limitations noted by Dr. Zebrowski in her MSS.

       The ALJ gave the greatest weight to the consultative opinion authored by

psychologist Jeanne Shapiro, Ph.D., dated February 17, 2017. (T. 161-62, 446-50). The


       10
         As stated above, Dr. Zebrowski indicated in her MSS that plaintiff had significantly
improved. Based on the intake evaluation, if plaintiff had “significant improvement,” she could not
have been as limited as Dr. Zebrowski found in her MSS.

                                                  19
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 20 of 25


ALJ found that Dr. Shapiro’s report was the most consistent with the plaintiff’s

longitudinal record.11 (T. 161-62). Dr. Shapiro noted that plaintiff’s demeanor and

responsiveness to questions was cooperative and that her social skills and presentation

were “adequate.” (T. 448). Her personal hygiene and grooming were good, her motor

behavior was normal, and her eye contact adequate. (Id.) Her speech was fluent, and

the quality of her voice was clear. Her affect was congruent with her thoughts and

speech. (Id.)

       Plaintiff was mildly anxious, tense, and apprehensive, but her attention and

concentration and recent and remote memory were “intact.” Her intellectual

functioning was in the low-average range, and her general fund of knowledge was

appropriate to her experience. (T. 449). Her insight and judgment were poor. Dr.

Shapiro found that vocationally, the plaintiff appeared to have no limitations in

understanding and following simple instructions, and performing both simple and

complex tasks and in learning new tasks. (Id.) Dr. Shapiro further stated that plaintiff

might have mild to moderate limitations in attention and concentration, depending on

the level of her anxiety. (Id.) Plaintiff appeared to have mild to moderate limitations in

maintaining a schedule and making appropriate decisions. She had moderate

limitations in her ability to consistently relate to and interact with others and deal with




       11
           The ALJ also noted that Dr. Shapiro’s report was also consistent with the findings and the
evidence cited in a prior ALJ’s decision concerning “the previously adjudicated period which ended the
day before the claimant’s alleged disability onset date in this decision . . . .” (T. 161-62). The court
does note that the ALJ did not adopt Dr. Shapiro’s diagnosis of agoraphobia because none of the
plaintiff’s treating providers made such a diagnosis, and plaintiff engaged in activities that were
inconsistent with such a diagnosis. (T. 152-53).

                                                  20
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 21 of 25


stress.12 (Id.) The ALJ accommodated plaintiff’s mild to moderate restriction in

attention and concentration13 and her moderate limitation in relating to others by

limiting plaintiff’s work to only “occasional contact” interaction with others and

limiting plaintiff to jobs which did not require a “production rate pace.” (T. 156). Her

moderate limitations were also taken into consideration by restricting plaintiff to “low-

stress work, requiring no more than occasional decision-making and no more than

occasional changes in the work setting.”14 (Id.)

       In her analysis, the ALJ recognized that the plaintiff had a period during which

her symptoms exacerbated from October 2016 until December 2016. (T. 161). The ALJ

discussed the medical evidence that was developed during, prior to, and after this

period of exacerbation. The ALJ noted that during the period of exacerbation of

symptoms, the plaintiff had questionable compliance with her treatment and, at one

point, admitted to smoking marijuana “daily.” (T. 161). The ALJ stated that the

plaintiff underwent counseling with David Blair, LCSW from August 2015 to

December 2015, when she ceased treatment. (T. 158). Even though LCSW Blair’s

handwritten notes were mostly illegible, the ALJ properly noted that “subjectively,” at

the time she ceased therapy, she was reporting depression and anxiety symptoms of


       12
            Plaintiff told Dr. Shapiro that she got along with family, but she had no friends. (T. 449).
       13
          Dr. Shapiro stated that plaintiff’s limitation on attention and concentration for tasks would be
“mild-moderate” “depending upon her level of anxiety.” (T. 449). Presumably this indicates that she
would have mild limitations, but could have moderate limitations if her anxiety were greater. In any
event, this determination is inconsistent with Dr. Zebrowski’s findings.
       14
          Dr. Shapiro’s opinion that plaintiff would have only a mild to moderate limitation in
attending to a routine and maintaining a schedule is inconsistent with Dr. Zebrowski’s MSS and her
determination that plaintiff would be absent more than four days per month. (T. 449, 1003).

                                                      21
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 22 of 25


only 3-4 out of 10. (T. 158, 414). The ALJ also noted that in May of 2016, plaintiff’s

then-treating nurse practitioner, Donna Devine observed that plaintiff had “an entirely

normal neurological examination and a normal mood and affect.”15 (T. 158, 932-33).

       Beginning in October of 2016, plaintiff had a series of visits to CPEP, sometimes

spending the night, and sometimes presenting more than once per day, but most of the

time her visits followed stressful family events, including conflicts with her children.

(T. 159, 666). Even during these visits to CPEP, and upon discharge, plaintiff’s

psychiatric examinations contained many normal findings.16 (T. 687, 690, 696, 700,

733, 740-41, 749). See also T. 582, 585, 588, 591 (mood appropriate to situation);17

647 (attitude toward examiner - cooperative).18 After plaintiff’s hospitalization in late


       15
         NP Devine’s “Review of Systems” stated that plaintiff reported “dysphoric” mood, but
denied agitation or behavioral problems. (T. 932). As stated above, NP Devine’s “objective”
examination was “normal.” (T. 933).
       16
           On November 19, 2016, Dr. Tarun Kumar, M.D. stated that plaintiff was well-known to
CPEP, frequently coming to stay overnight and request discharge in the morning. (T. 731-32). Plaintiff
had arrived at CPEP on November 18, 2016, after she called 911 so that she could speak with the
police about her son. Dr. Kumar stated that plaintiff did not present with any psychotic symptoms
during her presentation at CPEP, and that she “did well after admission.” (T. 731). He stated that
plaintiff had “some anxiety and depression.” (T. 731). Her mood was angry and anxious on admission,
but upon discharge the next day, her mood was listed as “Fine,” and her affect “Full.” (T. 732). Her
thought processes were linear and logical, her memory was intact, and her attention and concentration
were fair. (Id.)
       17
         Plaintiff was being examined for shoulder issues on October 31, 2016, November 29, 2016,
January 19, 2017, and January 25, 2017.
       18
          These are CPEP notes from October 10, 2016 by Dr. Ahmad Bilal, M.D. after plaintiff’s
daughter called 911 due to plaintiff’s erratic behavior. (T. 643-44). While plaintiff exhibited several
psychiatric issues during this period of increased symptoms, plaintiff’s behavior, memory, eye contact,
and cognition were appropriate or intact. (T. 647). When plaintiff was examined later the same day by
Dr. John McLain, Jr., M.D. and discharged, her degree of incapacity was listed as “moderate” - it had
been listed as “severe” upon arrival -, plaintiff denied having psychiatric symptoms, and Dr. McLain
noted that “[n]o psychiatric symptoms were observed.” (T. 656). She was discharged upon her request.
(T. 656-57). Her discharge examination was within normal limits. (T. 657).

                                                  22
         Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 23 of 25


2016, the ALJ noted that on February 24, 2017, the records from Oswego Hospital

stated that plaintiff’s diagnosis was dysthymia,19 and that her major depression was in

“complete remission.” (T. 157-58, 455). This is consistent with Dr. Shapiro’s

consultative examination of February 17, 2017. (T. 449). Plaintiff was cooperative, her

social skills, overall presentation, and manner of relating were adequate. (T. 448 (Dr.

Shapiro)).

        Plaintiff reestablished counseling with David Blair in December 2016 as

suggested in her hospital records. (T. 666, 973). At plaintiff’s first appointment on

December 20, 2016, LCSW Blair rated plaintiff’s depression at 5 out of 10, her anxiety

at 3 out of 10, and left “cognitive dysfunction” blank. (T. 973). The following week,

plaintiff’s depression was rated as 5-6, but her anxiety was still at 3 out of 10, even

though her “cognitive dysfunction” was rated at 3. (T. 974). Her last appointment of

record with LCSW Blair was on February 27, 2017, and he rated plaintiff’s depression

at 5, her anxiety at 5, and her “cognitive dysfunction” as 8 because she exhibited

“worry thoughts, negative self-reference, racing thoughts [and] memory problems.” (T.

975).

        The ALJ also discussed the medical records associated with plaintiff’s physical

ailments, and even though these physicians were not diagnosing plaintiff’s psychiatric

condition, they often noted in the physical examination portion of their reports, that



        19
          Dysthymia is defined as a persistent depressive disorder, but less severe than major
depression, although sometimes lasting longer. https://www.health.harvard.edu/a_to_z/dysthymia
-a-to-z. This is consistent with the plaintiff’s statement that she has been depressed for a lengthy
period of time.

                                                   23
        Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 24 of 25


plaintiff’s mental status was normal.20 (T. 161). On February 5, 2017, plaintiff saw her

primary care provider for a physical problem. (T. 852). The report stated that plaintiff

had a “past medical history” of anxiety and depression, but noted that plaintiff’s mental

state was “normal,” with a “normal affect.” (T. 854). On May 27, 2017, plaintiff saw a

primary care provider for poison ivy and “denied” depression or anxiety. (T. 847-50).

On August 9, 2017, plaintiff saw one of her primary care providers for swelling in her

eyelids. (T. 842). The doctor stated that plaintiff had a “past” history for anxiety and

depression, but that plaintiff “denied” both that day. (T. 850).

       Without repeating every bit of the ALJ’s analysis, it is clear that she took the

entire record into account and weighed the conflicting evidence to determine plaintiff’s

RFC for work. It is the province of the ALJ to resolve conflicting evidence. Veino v.

Barnhart, 315 F.3d 578, 588 (2d Cir. 2000). While there may or may not be missing

records from Circare,21 the ALJ had sufficient evidence to determine plaintiff’s

condition during the relevant time, and her determination was supported by substantial

evidence. See Sarah C. v. Comm’r of Soc. Sec., No. 5:19-CV-1431 (FJS), 2021 WL

       20
          The ALJ noted that plaintiff had no trouble seeking emergency treatment for various minor
conditions during the relevant period. (T. 161). The ALJ stated that “[i]n none of these records is the
claimant observed to appear anxious, having an anxiety attack, or acting abnormally, in settings which
she is both outside of her home and interacting with emergency department staff and medical
professionals, with whom she is not familiar.” (Id.) This is inconsistent with many of Dr. Zebrowski’s
stated limitations, including plaintiff’s more than serious limitation in her ability to ask simple
questions or request assistance. (T. 1001). Dr. Zebrowski checked the box “inability to meet
competitive standards,” which is more restrictive than “seriously limited.” (Id.)
       21
          At the February 26, 2019 hearing plaintiff’s counsel did not indicate that there were records
missing, nor did he request additional time to produce records. (T. 81). Plaintiff’s counsel provided
Dr. Zebrowski’s MSS to the agency on February 14, 2019. (T. 998). The ALJ did note the “gap” in
records from Circare between the “intake notes” and Dr. Zebrowski’s 2018 report, but quoted Dr.
Zebrowski’s 2018 opinion which was inconsistent with the severe symptoms alleged by plaintiff. (T.
161).

                                                   24
       Case 5:20-cv-00650-ATB Document 15 Filed 04/15/21 Page 25 of 25


1175072, at *9-10 (N.D.N.Y. Mar. 29, 2021) (declining to remand when

notwithstanding the possibility of missing records, the ALJ had consistent and

sufficient evidence to develop plaintiff’s RFC without recontacting plaintiff’s treating

physician).

      WHEREFORE, based on the findings above, it is

      ORDERED, that the decision of the Commissioner is AFFIRMED and this case

DISMISSED, and it is

      ORDERED, that the Clerk enter judgment for DEFENDANT.

Dated: April 15, 2021




                                            25
